DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2022 has been entered.
Remarks
Claims 1-4 and 10-16, filed 06/28/2022, are currently pending and are under consideration.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 06/28/2022, with respect to the rejection of claims 1-4 and 6-16 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 16 have been amended to include limitations from claims 6-9, which have now been cancelled. Claims 1 and 16 have been further amended to recite “wherein the processor device is constituted to determine a time lag between an R peak of an RR interval in the electrocardiogram signal (ECG) and an associated C peak in the derivative (DVC) of the bio- impedance measurement signal (VC), the time lag representing a correlate to the stroke volume and a second characteristic feature of said group of characteristic features”. Applicant argues that Jensen in view of Boashash fails to disclose this limitation. Examiner agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made, as explained in the current office action below. 
Applicant's arguments filed 06/28/2022 regarding the rejection of claims 1-4 and 6-16 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Rejection of claims 1-4 and 6-16 under 35 U.S.C. 101
Independent claims 1 and 16 have been amended to include limitations from claims 6-9, which have now been cancelled. Claims 1 and 16 have been further amended to recite “wherein the processor device is constituted to determine a time lag between an R peak of an RR interval in the electrocardiogram signal (ECG) and an associated C peak in the derivative (DVC) of the bio- impedance measurement signal (VC), the time lag representing a correlate to the stroke volume and a second characteristic feature of said group of characteristic features”. Applicant argues that the addition of these limitations overcomes the rejection. Examiner respectfully disagrees. Independent claims 1 and 16 are directed towards a system and method for estimating the stroke volume and/or cardiac output of a patient. The additional element of using electrodes to apply and sense excitation signals and a processor to analyze the signals does not add significantly more, as it is well known to use electrodes to measure bio-impedance signals and to use a processor to receive and analyze the signals, as shown in the prior art rejections in the current office action below. Furthermore, the system provides no means for providing the stroke volume/cardiac output estimate to a user. See MPEP 2106.05(b) and (f). Due to the reasons discussed above, the rejection of claims 1-4 and 10-16 under 35 U.S.C. 101 is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for estimating the stroke volume and/or cardiac output of a patient. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a system and claim 16 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1 and 16 recite a system and method for determining the stroke volume and/or cardiac output of a patient by using electrodes for injecting current and for sensing signals and a processor device for receiving bio-impedance and ECG signal data, and analyzing the signals to determine the stroke volume and/or cardiac output. The limitation of a system for estimating the stroke volume and/or cardiac output of a patient, as drafted in claims 1-4 and 10-16, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of a generic processor and sensors (e.g. electrodes). For example, estimating stroke volume/cardiac output can include a healthcare provider receiving bio-impedance signals, determining features such as heart rate from the signals, computing a time-frequency distribution based on the signal, computing a time lag between a R peak and an associated C peak, and determining an estimate of the stroke volume/cardiac output from the features. Other than reciting a processor and electrodes, nothing in the elements of the claims precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a processor and electrodes are recited at a high level of generality (i.e., as a generic processor and electrodes performing the generic computer function of data measurement and analysis) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the method provides no means for displaying or notifying the user of the stroke volume/cardiac output or using the determined stroke volume/cardiac output to perform any additional analysis.   
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and electrodes amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US Patent Application Publication 2016/0374581, hereinafter Jensen, of record), and further in view of Boashash et al. (Boashash B, et al. A methodology for time-frequency image processing applied to the classification of non-stationary multichannel signals using instantaneous frequency descriptors with application to newborn EEG signals. J Adv Signal Processing. 2012; 117:1-21. – of record), hereinafter Boashash, and further in view of Meijer et al. (Meijer JH, Boesveldt S, Elbertse E, Berendse HW. Method to measure autonomic control of cardiac function using time interval parameters from impedance cardiography. Physiol. Meas. June 2008; 29:S383-S391.), hereinafter Meijer.
Regarding claims 1 and 16, Jensen teaches a system and method for estimating the stroke volume and/or the cardiac output of a patient (e.g. Abstract), comprising: 
 at least two excitation electrodes to be placed on the thorax of a patient for applying an excitation signal, and at least two sensing electrodes to be placed on the thorax of the patient for sensing the bio-impedance measurement signal (VC) caused by the excitation signal, one excitation electrode is placed at an upper position on the thorax, and another excitation electrode is placed at a lower position on the thorax, with each sensing electrode being arranged in the vicinity of the associated excitation electrode (e.g. Abstract; Par. [0037]; Fig. 1: electrodes 1 and 2), at least one of the at least two excitation electrodes is controlled to inject an electrical current having one or more predetermined frequencies and/or having a constant amplitude (e.g. Par. [0037]: constant current is applied), and
a processor device (e.g. Fig. 1; Claim 26) constituted to 
- receive a bio-impedance measurement signal (VC) relating to a bio-impedance measurement on the thorax of a patient (e.g. Abstract; Par. [0037]; Fig. 1: electrodes 1 and 2 on thorax),
- receive an electrocardiogram signal (ECG) using the at least two sensing electrodes that receive the bio-impedance measurement signal (VC) (e.g. Abstract; Par. [0033]; Par. [0037]; Fig. 1: electrodes 1 and 2),
Boashash B, Boubchir L, Azemi G. A methodology 
for  time-frequency  image  processing  applied  to 
the classification  of  non-  stationary  multichannel 
signals using instantaneous frequency descriptors 
with  application to  newborn  EEG  signals.  J  Adv 
Signal Proccessing 2012; 117: 1–21
- process the bio-impedance measurement signal (VC) and the electrocardiogram signal (ECG) in a processing path to extract a group of characteristic features from the bio-impedance measurement signal (VC), the derivative (DVC) of the bio-impedance measurement signal (VC), and the electrocardiogram signal (ECG), the processing path comprising an amplification device for amplifying the electrocardiogram signal (ECG) and the bio-impedance measurement signal (VC) and an analog-to-digital converter for digitizing the electrocardiogram signal (ECG) and the bio-impedance measurement signal (VC) (e.g. Fig. 1: feature extraction step 9; Par. [0037]; Fig. 1: amplification device 4, 5, analog-to-digital converter 6, 7), and
- determine, using the group of extracted characteristic features, an output value indicative of the stroke volume and/or the cardiac output using at least one non- linear model (e.g. Fig. 1: using an Adaptive Neuro Fuzzy Inference System (ANFIS) to determine cardiac output; Fig. 7: ANFIS models for determining cardiac output; Pars. [0041]-[0042]). 
However, Jensen fails to disclose wherein the processor device is constituted to process the bio-impedance measurement signal (VC) to compute at least one time-frequency distribution (TFD) based on the bio-impedance measurement signal (VC) and/or the derivative (DVC) of the bio-impedance measurement signal (VC) to determine at least one characteristic feature of said group of characteristic features based on the at least one time-frequency distribution (TFD), and wherein the processor device is constituted to determine a time lag between an R peak of an RR interval in the electrocardiogram signal (ECG) and an associated C peak in the derivative (DVC) of the bio- impedance measurement signal (VC), the time lag representing a correlate to the stroke volume and a second characteristic feature of said group of characteristic features.
Boashash is directed towards a method for processing signals for classification and localization, including time-frequency signal analysis. Boashash teaches it is known for the processor to process the bio-impedance signal to compute a time-frequency distribution based on the bio-impedance signal and to determine at least one characteristic feature based on the time-frequency distribution (e.g. Page 4, right column, 1st full paragraph: featured were extracted from time-frequency analysis in order to classify them; Page 15, right column, second paragraph: the simulations were carried out in Matlab). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen to include the processor to process the bio-impedance signals to compute a time-frequency distribution based on the bio-impedance signal and to determine at least one characteristic feature based on the time-frequency distribution as taught by Boashash in order to provide the predictable results of improved determination of features for classification and accurate detection of biological signals.
However, Jensen in view of Boashash fails to disclose wherein the processor device is constituted to determine a time lag between an R peak of an RR interval in the electrocardiogram signal (ECG) and an associated C peak in the derivative (DVC) of the bio- impedance measurement signal (VC), the time lag representing a correlate to the stroke volume and a second characteristic feature of said group of characteristic features.
Meijer is directed towards measuring autonomic control of cardiac function using time interval parameters from impedance cardiography. Meijer discloses determining a time lag between an R peak of an RR interval in the electrocardiogram signal (ECG) and an associated C peak in the derivative (DVC) of the bio- impedance measurement signal (VC), the time lag representing a correlate to the stroke volume and a second characteristic feature of said group of characteristic features (e.g. Page S384, Section 1.1. Impedance cardiography: “Regardless of the multiple sources of the signal, the ICG reflects the mechanical/hydrodynamical aspects of the cardiac cycle…while the ECG reflects the electrical aspect. Therefore, the time difference between the two signals can be interpreted as the time difference between the electrical and mechanical activities of the heart”, the second characteristic feature is being understood to be the electrical and mechanical activity of the heart; the ECG represents the electrical function of the heart and the impedance represents the mechanical pumping of the heart, and therefore the time delay represents a correlation to the stroke volume (i.e. mechanical pumping activity)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen in view of Boashash to include determining a time lag between an R peak of an RR interval in the electrocardiogram signal (ECG) and an associated C peak in the derivative (DVC) of the bio- impedance measurement signal (VC), the time lag representing a correlate to the stroke volume and a second characteristic feature of said group of characteristic features as taught by Meijer in order to provide the predictable results of determining the delay between electrical and mechanical pumping activity of the heart in order to aid in the determination of degree of arteriosclerosis (e.g. Abstract).
Claim 1 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 3, Boashash teaches wherein, for determining said at least one characteristic feature of said group of characteristic features, the processor device is constituted to determine, based on the at least one time-frequency distribution (TFD), at least one time-frequency distribution feature, including at least one of the group of a value indicative of the time-frequency complexity, a value indicative of the energy distribution measure, and a value indicative of the energy of at least one band (e.g. Pages 12-13, Section 4.1.1: Signal related features: features (3): time-frequency complexity, (4): energy concentration measure, which is considered to be the energy distribution measure, and (5): sub-bands energies).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen in view of Boashash and Meijer to include the determining at least one characteristic feature being a value indicative of the time-frequency complexity, a value indicative of the energy distribution measure, and a value indicative of the energy of at least one band as taught by Boashash in order to provide the predictable results of reducing noise and an improved determination of features for classification and detection of biological signals.
Claim 3 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 4, Boashash teaches wherein, for determining said at least one characteristic feature of said group of characteristic features, the processor device is constituted to determine at least two time- frequency distribution features and to combine said at least two time-frequency distribution features to obtain a characteristic feature (e.g. Page 15, left column, 1st paragraph: using all of the features for classification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen in view of Boashash and Meijer to include determining at least two time-frequency distribution features and combining them to obtain a characteristic feature as taught by Boashash in order to provide the predictable results of improved determination of features for classification and detection of biological signals.
Claim 1 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 10, Jensen further teaches wherein the processor device is constituted to extract at least one of the group of a maximum value (dHmax) of the derivative (DVC) of the bio-impedance measurement signal (VC), a minimum value (dHmin) of the derivative (DVC) of the bio- impedance measurement signal (VC), a maximum amplitude (Hmax) of the bio- impedance measurement signal (VC), a minimum amplitude (Hmin) of the bio- impedance measurement signal (VC), a value of the left ventricular ejection time (LVET) derived from the derivative of the bio-impedance measurement signal (VC), an area (F) obtained by integrating the derivative (DVC) of the voltage curve (VC) over the left ventricular ejection time (LVET), and a value (EMdelay) indicative of a time difference of a C peak in the derivative of the bio-impedance measurement signal (VC) and an R peak of an electrocardiogram signal (ECG), to obtain the group of extracted characteristic features (e.g. Par. [0039]: maximum value of the derivative of the bio-impedance signal, a maximum and minimum amplitude of the bio- impedance measurement signal, and a value of the left ventricular ejection time derived from the derivative of the bio-impedance measurement signal).
Claim 1 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 11, Jensen further teaches wherein the processor device is constituted to feed the group of extracted characteristic features into a first non-linear model, in particular a first fuzzy logic model or a first quadratic equation model, the first non-linear model being constituted to output a value indicative of the stroke volume (e.g. Abstract; Fig. 7: ANFIS1 outputs stroke volume).
Claim 11 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 12, Jensen further teaches wherein the processor device is constituted to determine a correlate of the cardiac output by multiplying the value indicative of the stroke volume with a value indicative of the heart rate of the patient (e.g. Par. [0038]).
Claim 12 is obvious over Jensen, Boashash, and Meijer as indicated above.  Regarding claim 13, Jensen further teaches wherein the processor device is constituted to derive said value indicative of the heart rate from an electrocardiogram signal (ECG) and/or said bio-impedance measurement signal (VC) (e.g. Par. [0038]).
Claim 11 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 14, Jensen further teaches wherein the processor device is constituted to feed the value indicative of the stroke volume into a second nonlinear model, in particular a second fuzzy logic model or a second quadratic equation model, the second non-linear model being constituted to output a final output value indicative of the stroke volume and/or a final output value indicative of the cardiac output (e.g. Fig. 7: ANFIS1 outputs stroke volume to ANFIS2 which outputs cardiac output).
Claim 14 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 15, Jensen further teaches wherein the processor device is constituted to feed, as further input, information relating to the patient's weight, height, gender, and/or age into the second non- linear model (e.g. Par. [0045]: gender and age are added to the model)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US Patent Application Publication 2016/03745, of record), further in view of Boashash et al. (Boashash B, et al. A methodology for time-frequency image processing applied to the classification of non-stationary multichannel signals using instantaneous frequency descriptors with application to newborn EEG signals. J Adv Signal Processing. 2012; 117:1-21. – of record), hereinafter Boashash, and further in view of Meijer et al. (Meijer JH, Boesveldt S, Elbertse E, Berendse HW. Method to measure autonomic control of cardiac function using time interval parameters from impedance cardiography. Physiol. Meas. June 2008; 29:S383-S391.), hereinafter Meijer, as applied to claim 1 above, and further in view of Boashash (Boashash B. Time-frequency signal analysis and processing: a comprehensive reference. Elsevier. 2003. – of record), hereinafter Boashash’03.
Claim 1 is obvious over Jensen, Boashash, and Meijer as indicated above. Regarding claim 2, Jensen in view of Boashash and Meijer does not teach herein the at least one time-frequency distribution (TFD) is computed according to the following equation:
                
                    ρ
                    
                        
                            t
                            ,
                             
                            f
                        
                    
                    =
                     
                    
                        ∬
                        
                            G
                            
                                
                                    t
                                    -
                                    u
                                    ,
                                    τ
                                
                            
                            z
                            
                                
                                    u
                                    +
                                     
                                    
                                        
                                            τ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    z
                                
                                -
                            
                            
                                
                                    u
                                    -
                                    
                                        
                                            τ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            d
                            u
                            d
                            τ
                        
                    
                
            
in which ρ represents the time-frequency distribution, G(t-u,τ) represents a time-lag kernel, z represents the analytic associate of the bio-impedance measurement signal (VC) to be analyzed, and                         
                            
                                
                                    z
                                
                                -
                            
                        
                     represents the complex conjugate of z. 
Boashash’03 is directed towards time-frequency signal analysis and processing. Boashash’03 teaches it is known for the time-frequency distribution to be computed using the equation (e.g. Page 67, equation 3.2.9): 

    PNG
    media_image1.png
    52
    373
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jensen in view of Boashash to include the time-frequency distribution to be computed using the above equation as taught by Boashash’03 in order to provide the predictable results of improving signal to noise ratio and a more improved determination of features of the biological signal to be used for further analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osypka et al. (US 2003/0163058) is directed towards determining left ventricular ejection time using a derivative of a bioimpedance signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792